                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL



       Case No.      CV 18-08059-DSF (JEMx)                                     Date   May 9, 2019

       Title         Simon G. Jewelry, Inc. v. Milanj Diamonds of King of Prussia, Inc. et al
       Present: The Honorable         DALE S. FISCHER, United States District Judge
                       Renee Fisher                                        Not Reported
                       Deputy Clerk                                       Court Reporter
              Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                        Not Present                                         Not Present
       Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL FOR
                    LACK OF PROSECUTION

            Plaintiff(s) are ORDERED to show cause why this case should not be dismissed,
     for lack of prosecution. Link v. Wabash R. Co., 370 U.S. 626 (1962) (court has inherent
     power to dismiss for lack of prosecution on its own motion). In this matter:

            Defendant(s) did not answer the complaint, yet Plaintiff(s) have failed to request
     entry of default, pursuant to Fed. R. Civ. P. 55(a). Plaintiff(s) can satisfy this order by
     seeking entry of default or by dismissing the complaint.

          Plaintiffs must respond to this order within 21 days. Failure to respond to this
     OSC will be deemed consent to the dismissal of the action.

           Pursuant to Rule 78 of the Federal Rules of Civil Procedure, the Court finds that
     this matter is appropriate for submission without oral argument. The Order to Show
     Cause will stand submitted on that date.

            Filing of the above document on or before the date indicated above will constitute
     a satisfactory response to the Order to Show Cause




Page 1 of 1                                       CIVIL MINUTES                           Initials of Deputy Clerk: rf
